Case 5:19-cv-00367-JSM-PRL Document 12 Filed 02/26/20 Page 1 of 5 PageID 97

                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

YASHICA DAVIS,

       Plaintiff,

v.                                                              Case No: 5:19-cv-367-Oc-30PRL

CLERMONT PEDIATRICS, P.A.,

       Defendant.


                     ORDER REFERRING CASE TO MEDIATION
                    AND DIRECTING SELECTION OF A MEDIATOR

       Because of limited judicial resources available to try civil cases and given the nature of

this proceeding which suggests that mediation might be of benefit to the parties and the Court,

in accordance with the rules governing mediation set forth in Chapter Nine of the Rules of the

United States District Court for the Middle District of Florida, it is ORDERED that:

       1.        Designation of Lead Counsel: J. Kemp Brinson, Esquire, is designated as

Lead Counsel, and shall be responsible for working with the Mediator and all other counsel,

as well as any pro se parties if applicable, to schedule the mediation conference within the

window of time set forth herein. Lead Counsel shall also provide copies to the selected or

appointed Mediator of any pleadings or orders filed in the case that relate to or impact the

mediation process.

       2.        Referral to Mediation: This case is hereby referred to the Court-Annexed

Mediation program for a mediation conference in an attempt to achieve an equitable settlement

of the issues.      The parties shall immediately select a Mediator from the Court's list of

Certified Mediators,1 and Lead Counsel is directed to file with the Clerk of Court, on or before



       1
           Counsel are directed to consult this Court's list of Certified Mediators, available through
Case 5:19-cv-00367-JSM-PRL Document 12 Filed 02/26/20 Page 2 of 5 PageID 98

APRIL 7, 2020, a Notice of Mediator Selection and Scheduling of Mediation which:              (a)

identifies the selected Mediator and includes complete address, telephone and facsimile

(if available) information, and (b) sets forth the time, date and place of the scheduling

for the mediation conference. If the Court finds the selected Mediator acceptable, the Court

will issue an Order Appointing a Mediator.

       If the parties are unable to agree on the selection of a mediator, Lead Counsel is directed

to immediately advise the Court of same and the Court will issue an Order appointing a

mediator.

       3.     Scheduling Mediation Conference:            The mediation conference shall be

conducted any time on or before JUNE 1, 2020.

       4.     General Rules Governing the Mediation Conference:                    Although the

mediation process is defined in greater detail in Chapter Nine of the Local Rules of this Court,

the following additional guidelines are hereby imposed:

              (a)     Case Summaries: Not later than five (5) working days prior to the
              scheduled mediation conference, each party shall mail (or transmit by facsimile)
              directly to the Mediator, with copy to opposing counsel, a brief written summary
              of the facts and issues of the case. Such summaries shall be treated as
              confidential communications and shall not be incorporated into the public
              records of the case.

              (b)    Identification of Corporate and/or Claims Representatives: As part
              of the written case summaries, counsel for corporate parties and claims
              professionals shall state the name and general job description of the employee
              or agent of the corporation who will attend and participate on behalf of the
              corporate party. Such representative must have full authority to settle the
              case.

              (c)     Authority of the Mediator: The Mediator shall have authority to
              consult and conduct conferences and private caucuses with counsel, individual
              parties, corporate representatives and claims professionals so as to suggest
              alternatives, analyze issues, question perceptions, use logic, stimulate
              negotiations and keep order.




the Court's website: www.flmd.uscourts.gov.

                                                2
Case 5:19-cv-00367-JSM-PRL Document 12 Filed 02/26/20 Page 3 of 5 PageID 99

                 (d)    Authority to Declare Impasse:          While an average mediation
                 conference takes between three to five hours, participants shall be prepared to
                 spend as much time as necessary in a good faith effort to settle the case or until
                 an impasse is declared by the Mediator.

                 (e)    Mediator's Report: In order avoid unnecessary expenditure of judicial
                 resources respecting pending motions, etc., within five (5) days following the
                 mediation conference, the Mediator shall file with the Clerk of Court a
                 "Mediation Report" setting forth the results thereof (a copy of which form is
                 included in the attachment hereto).

       5.        Compensation of the Mediator:          The Mediator shall be compensated at a rate

up to $375.00 per hour, which shall be borne equally by all parties unless otherwise agreed to

by counsel, and shall be payable immediately upon the conclusion of mediation or as required

in advance by the mediator.

       6.        Failure to Comply: Should any of the parties fail to comply with the terms of

this Order, appropriate sanctions may be imposed.

       The parties are urged to take full advantage of this opportunity to amicably resolve the

issues herein.     However, the mediation process shall not serve as a basis for any motion to

continue the trial of the case.   Should mediation prove unsuccessful, the case shall remain on

its present course for pretrial conference and trial.

       DONE and ORDERED in Tampa, Florida, this 26th day of February, 2020.




Copies furnished to:
Counsel/Parties of Record

Attachment:
Mediation Report




                                                 3
Case 5:19-cv-00367-JSM-PRL Document 12 Filed 02/26/20 Page 4 of 5 PageID 100


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

YASHICA DAVIS,

         Plaintiff,

v.                                                          Case No: 5:19-cv-367-Oc-30PRL

CLERMONT PEDIATRICS, P.A.,

         Defendant.


                                      MEDIATION REPORT

         In accordance with the Court's mediation order(s), a mediation conference was held on

___________________________, 20_____, and the results of that conference are indicated

below:

        (a)     The following individuals, parties, corporate representatives, and/or claims
professionals attended and participated in the mediation conference, and each possessed the
requisite settlement authority:

         _____ All individual parties and their respective trial counsel.

         _____ Designated corporate representatives.

         _____ Required claims professionals.

         (b)    The following individuals, parties, corporate representatives, and/or claims

professionals failed to appear and/or participate as ordered:




         (c)    The outcome of the mediation conference was:

                _____ The case has been completely settled. In accordance with Local Rule
                      9.06(b), lead counsel will promptly notify the Court of settlement in
                      accordance with Local Rule 3.08 by the filing of a settlement agreement
Case 5:19-cv-00367-JSM-PRL Document 12 Filed 02/26/20 Page 5 of 5 PageID 101

                     signed by the parties and the mediator within ten (10) days of the mediation
                     conference.

              _____ The case has been partially resolved and lead counsel has been
                     instructed to file a joint stipulation regarding those claims which have been
                     resolved within ten (10) days. The following issues remain for this Court
                     to resolve:
                    ___________________________________________________________
                    ___________________________________________________________
                    ___________________________________________________________
                    ___________________________________________________________


              _____ The mediation has been continued to: (list date and time:)


                    ___________________________________________________________
                     (Requires Court approval.)

              _____ The parties have reached an impasse.


       Done this __________ day of ______________________, 20_____.



                                            _________________________________________
                                            Signature of Mediator

                                            _________________________________________
                                            Name of Mediator

                                            _________________________________________
                                            Mailing Address

                                            _________________________________________
                                            City, State, and Zip Code

                                            _________________________________________
                                            Telephone Number

Copies furnished to:
Counsel/Parties of Record




                                               2
